TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                         NO. 03-02-00224-CV




                                   Christopher Walton, Appellant

                                                      v.

                                     Margie Thetford, Appellee


      FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 340TH JUDICIAL DISTRICT
         NO. C-97-0448-J, HONORABLE BARBARA L. WALTHER, JUDGE PRESIDING




                On June 11, 2002, appellant filed an unopposed motion to dismiss this cause. The

appellant has informed this Court that he no longer desires to prosecute this appeal. Accordingly, we will

grant appellant=s motion and dismiss this appeal.




                                                    Mack Kidd, Justice

Before Justices Kidd, Patterson and Puryear

Dismissed on Appellant=s Motion

Filed: June 21, 2002
Do Not Publish